Citation Nr: 0819893	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a neck and 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran presented testimony at a Travel Board hearing at 
the VA Benefits Office in San Antonio, Texas before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of the hearing is associated with the veteran's claims 
folder.

The Board notes that there is some question concerning 
whether the veteran has perfected an appeal with respect to 
the denial of service connection for residuals of a neck and 
back injury; however, the RO has certified this issue for 
appellate consideration.  The Board finds that given the RO's 
failure to identify this question of jurisdictional authority 
prior to the appeal's certification to the Board, that 
question is resolved in favor of the Board properly having 
jurisdiction over the veteran's case.  See Gonzalez-Morales, 
16 Vet. App. 556 (2003).


FINDING OF FACT

No residuals of an inservice neck and back injury are 
currently shown.


CONCLUSION OF LAW

Residuals of a neck and back injury were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he provide any evidence in his possession that 
pertains to the claim, by letters mailed in October 2003, 
November 2003, and December 2007, and the July 2005 statement 
of the case (SOC).  Although the third notice letter was sent 
after the initial adjudication of the claim and the veteran 
was not provided notice with respect to the disability-rating 
or effective-date elements of the claim until December 2007, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the receipt of all 
pertinent evidence, the RO readjudicated the claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
VCAA notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that service 
connection is not warranted for residuals of a neck and back 
injury.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide timely notice 
with respect to those elements of the claim is no more than 
harmless error.  

The record also reflects that the veteran's service treatment 
records and VA treatment records have been obtained, and the 
veteran has been afforded a VA examination to determine the 
etiology of his neck and back problems.

Neither the veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.





Analysis

The veteran contends that he suffers from residuals of a neck 
and back injury incurred during a motorcycle accident while 
he was on active duty in 1971 in Okinawa, Japan.  

The service treatment records include numerous reports of 
complaints, treatment, findings, and diagnoses of lumbar 
strain commencing in March 1971, when the veteran also 
reported a stiff neck as well.  The report of the July 1972 
examination for separation shows that the veteran's neck, 
spine, and other musculoskeletal conditions were found to be 
normal.  The examiner noted that the veteran had experienced 
recurrent back pain in 1971 and that it had responded to 
treatment.  The separation examiner also wrote in his review 
of the veteran's service medical history that he had injured 
his back in a motorcycle accident and on account thereof was 
diagnosed with lumbosacral strain.  However, the examiner 
also noted that neither complications nor sequelae were 
present at the time of the separation examination.

Although the post-service medical evidence of record shows 
that the veteran has recently been diagnosed with various 
disabilities of the neck and back, there is no post-service 
medical evidence of a neck or back disorder until 
approximately 25 years after his discharge from service.  

The veteran was afforded a VA examination of his neck and 
back in March 2006.  The examiner reviewed the claims file in 
conjunction with the examination.  He also specifically 
commented in detail on the in-service evidence of back and 
neck problems.  The examiner diagnosed spondylosis of the 
cervical spine without upper extremity radiculopathy and 
spondylosis of the lumbar spine without lower extremity 
radiculopathy.  The VA examiner opined that there was no 
relationship of the veteran's neck problems to active duty 
and that the veteran's current back symptoms are not due to 
military service as claimed.  

The March 2006 examiner stated that in the case of the 
veteran, the veteran's neck condition is most likely related 
to his post-service career as a welder for more than 20 
years, his history of smoking, and what appears to be a 
congenital variant of a cervical spine condition.  In 
connection with the latter observation, the examiner's report 
included a medical opinion from a VA orthopedic surgeon who 
wrote that the veteran's cervical spine X-rays show what 
appear to be congenital segmental facet abnormalities located 
in the mid-cervical area and involving primarily the right 
side structure.  The orthopedist wrote that the basic 
underlying congenital abnormalities would not have been 
caused by military service or by an accident.  

The Board notes that the statement of accredited 
representative dated in September 2006 requested a new 
examination by an orthopedist.  From the text it is apparent 
that the representative objected to the fact that the veteran 
was examined not by a physician but by a Physician's 
Assistant instead.  The Board notes that Physician's 
Assistants are clinical professionals and by VA policy they 
routinely conduct compensation and pension examinations.  No 
question has been directed to the specific medical training 
or personal qualifications or professional conduct of the 
particular VA examiner who conducted the March 2006 
examination of the veteran.  Therefore, the Board finds no 
basis upon which to impugn the competence of the evidence 
therein procured.

The March 2006 VA examiner's clinical-professional 
conclusions have gone unchallenged by any clinician.  No 
medical opinion or other competent medical evidence to the 
contrary has been submitted that links any current lumbar or 
cervical disorder to military service. 

Accordingly, the Board must conclude that the preponderance 
of the evidence is against both claims, and that the claims 
must be denied. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. § 3.303.







ORDER

Entitlement to service connection for residuals of a neck and 
back injury is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


